Citation Nr: 1204067	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of compression fracture of L3, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied a rating in excess of 30 percent for residuals of compression fracture of L3.  In January 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in April 2010.

In March 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO. In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcript of both hearings are of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran asserts that the rating schedule does not adequately assess the impact the residuals of compression fracture of L3 have on his employment and daily life.  In this regard, at his March 2010 DRO hearing and November 2010 Board hearing, the Veteran stated that while he is employed, his duties are severely limited and that he frequently missed work or left work early due to his low back disability.  He indicated that his boss was lenient, which was the only reason he was still employed.  The Board has interpreted these statements as raising the matter of the Veteran's entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).

The Board notes that, in evaluating the claim on appeal, the RO has not explicitly considered 38 C.F.R. § 3.321(b).  To avoid any prejudice to the Veteran, the RO should consider the matter of an extra-schedular rating, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, prior to such adjudication, the Board finds that further development of the claim is warranted. 

The record reflects that the Veteran was last afforded a VA examination of his low back in September 2009.  During the Veteran's November 2010 Board hearing, the Veteran stated that his low back disability has progressive gotten worse, and had worsened since the last examination.  

In addition, the Veteran reported that he had taken a number of sick days from work and that he experienced frequent periods where he could hardly stand up straight.  In this regard, it appears that the Veteran reported experiencing incapacitating episodes warranting a higher rating for the disability under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, on VA examination in September 2009, the examiner commented-without explanation-that it was not known if the incapacitating episodes are due to IVDS.

The Board also notes that private treatment records reflect that the Veteran has been diagnosed with radiculopathy associated with his service-connected low back disability.  However, the September 2009 VA examiner did not comment as to whether a diagnosis of lower extremity radiculopathy was warranted, nor did he provide an assessment of the severity of any such disability.

The Board finds that, in view of the evidence suggesting worsening disability since the September 2009 VA examination, and the incomplete findings on the previous examination, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of his claim for higher rating for residuals of compression fracture of L3.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record for each of the disabilities under consideration before the examiners is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file reflects that there are outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, it appears that the Veteran receives treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania.  While the claims file currently includes treatment records from this facility dated through May 2009, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should explain how to establish entitlement to a higher rating for residuals of residuals of compression fracture of L3, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The RO's adjudication of the claim for higher rating should include consideration of whether further "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate, as well as whether the criteria for assignment of an e extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked at any point since the July 2009 date of claim for increase. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Erie VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for higher rating on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

The RO's letter should explain how to establish entitlement to a higher rating for residuals of residuals of compression fracture of L3, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each 
examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the lumbar spine, to include radiculopathy.  For each identified impairment, the examiner should clearly whether indicate such problem constitutes a separately ratable neurological manifestation of the service-connected lumbar spine disability; and, if so, he or she should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  

The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the lumbar spine; and, if so whether such ankylosis is favorable or unfavorable.

The examiner should also specifically opine whether the Veteran has disc disease residual to, or as a progression of, his compression fracture of L3.  If so, he or she should, on the basis of all orthopedic and neurological findings, also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over a 12-month period, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for higher rating for residuals of compression fracture of L3. 
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the RO's last adjudication of the claim) and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is appropriate).  The RO should also specifically discuss whether the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, are met at any point since the filing of the August 2009 claim for increase. 

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to, and discussion of, the provisions of 38 C.F.R. § 3.321 and any additional legal authority considered, along with  clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


